Exhibit 10.3

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), dated April 24, 2015, is
entered into by and between Windstream Services, LLC, a Delaware limited
liability company (“WIN”), and CSL National, LP, a Delaware limited partnership
(“CSL”), on behalf of itself and its Affiliates, including Talk America
Services, LLC (“TAS”). WIN and CSL are each sometimes referred to herein as a
“Party” and, collectively, as the “Parties”.

WHEREAS, CSL and WIN have entered into that certain Separation and Distribution
Agreement, dated March 26, 2015 (the “Distribution Agreement”; capitalized terms
used but not defined herein shall have the meanings ascribed thereto in the
Distribution Agreement), which provides, among other things, that WIN and CSL
shall enter into a Transition Services Agreement in connection with the
transactions contemplated by the Distribution Agreement;

WHEREAS, WIN and its Affiliates currently provide and provided as of the date of
the Distribution Agreement certain services in support of the CSL Business; and

WHEREAS, to facilitate the transition of the CSL Business to CSL, the Parties
desire that, for a limited transition period, WIN and its Affiliates provide
certain services to CSL and its Affiliates on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

1. Description of Services.

(a) Services. Subject to the terms and provisions of this Agreement and solely
for the purpose of facilitating the transition of the CSL Business to CSL, WIN
shall (or shall cause its Affiliates to) provide to CSL the services set forth
on Exhibit 1 hereto (as such Exhibit 1 may be amended by the mutual agreement of
the Parties in writing from time to time, the “Services Attachment”) (the
“Services”).

(b) Purchase of Additional or Modified Services. From time to time, CSL may
request WIN to provide additional or modified Services that are not described in
Exhibit 1, but are of a similar scope or nature as those used by WIN relating to
the CSL Business prior to the Distribution Date. WIN will use commercially
reasonable efforts to accommodate any reasonable requests by CSL to provide such
additional or modified Services. In order to initiate a request for additional
or modified Services, CSL shall submit a request in writing to WIN specifying
the nature of the additional or modified Services and requesting a cost estimate
(based on the general parameters set forth in this Agreement) and time frame for
completion. WIN shall respond within ten (10) business days to such written
request; provided that, subject to the second sentence of Section 1.3, such ten
(10) business day period shall be subject to a reasonable extension if, due to
the volume, frequency or type of requests submitted by CSL, WIN’s preparation of
responses to such requests is materially interfering with, or is likely to
materially interfere with, WIN’s normal business activities. If WIN can
accommodate CSL’s request to provide such additional or modified Services, and
if CSL accepts the terms and conditions set

 

1



--------------------------------------------------------------------------------

forth in WIN’s response to such request, then such additional or modified
Services shall be provided hereunder and according to the terms agreed to by the
Parties in a written amendment to this Agreement, which shall be consistent to
the greatest extent practicable with the terms of this Agreement.

(c) Ancillary Services. Any functions, responsibilities, activities or tasks
that are not specifically described in this Agreement or the Exhibit hereto, but
are reasonably required for the proper performance and delivery of the Services
(including any additional or modified Services), and are a necessary or inherent
part of such Services, as performed by WIN, in the ordinary course of business,
shall be deemed to be implied by and included within the scope of such Services,
subject to any limitations set forth in this Agreement or the Exhibit hereto, to
the same extent and in the same manner as if specifically described in this
Agreement.

(d) Modifications. Unless otherwise provided for in this Agreement, if CSL makes
any change in the processes, procedures, practices, networks, equipment,
configurations, or systems pertaining to the CSL Business, and such change has a
materially adverse impact on WIN’s ability to provide any of the Services, then
WIN shall be excused from performance of any such affected Service until CSL
mitigates the material adverse impact of such change or the Parties enter into
an agreement to purchase additional or modified services that may be
necessitated by such changes, and CSL shall be responsible for all direct
expenses incurred by WIN in connection with the cessation and, if applicable,
the resumption of the affected Services.

(e) Transition Plan. The Parties shall agree on a written transition plan after
the execution of this Agreement (the “Transition Plan”) which shall include:
(i) a plan and timetable for the migration of CSL away from the Services;
(ii) assistance in relation to migration (including the migration of data and
the “Carve-Out Assistance” listed in the Services Attachment); (iii) information
in relation to the operation of the relevant IT systems and the interface
between such IT systems for the purpose of implementing the migration referred
to in this Section (including the applicable Services listed in the Services
Attachment); (iv) respective responsibilities of the Parties in carrying out the
migration; and (v) safeguards to ensure minimal disruption to both Parties’
ongoing businesses during the migration. Each Party shall implement and comply
with its obligations under the Transition Plan. Except as may otherwise be
expressly provided in the Transition Plan or Schedule of Services, as
applicable, CSL shall bear all costs associated with the migration by CSL away
from the Services provided by WIN.

(f) Representatives.

(i) Transition Representatives. Each Party will designate an individual who
shall be the primary interface for the purposes of coordinating the Services
provided hereunder (the “Transition Representative”). Such individual shall
(A) coordinate with the other Party and their Service Representatives (as
defined below) to provide the relevant contacts in that Party’s applicable
departments for the purposes of implementing and performing the Services, and
(B) evaluate in consultation with the other Party’s Transition Representative
when a particular Service may be terminated. The Transition Representative shall
perform the duties required hereby in a professional and timely manner. Each
Party may change its Transition Representative by giving written notice to the
other in accordance with the notice provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

(ii) Role of the Service Representative. Each Party shall provide up to two
(2) individuals (each, a “Service Representative”) who are familiar with that
Party’s business and who will be that Party’s primary points of contact in
dealing with the other Party’s Service Representatives under this Agreement and
who will have the authority and power to make decisions with respect to actions
to be taken by such Party with respect to the provision of Services under this
Agreement. Each Party may change its Service Representative(s) by giving written
notice to the other in accordance with the notice provisions of this Agreement.

(iii) Obligations of the Service Representatives. Each Party shall, or shall
ensure that their Service Representative, as applicable, respond within a
commercially reasonable time to any reasonable requests by the other Party or
its Service Representative for such Party’s Service Representative to provide
directions, instructions, approvals, authorizations, decisions or other
information reasonably necessary for WIN to perform any Services; provided,
however, any request contemplated in Section 1(b) of this Agreement shall be
delivered by and to, and accepted or rejected by, the Transition
Representatives.

(iv) Meetings of the Transition and Service Representatives. The Transition
Representatives and the Service Representatives shall meet on a monthly basis
(which meeting may be held telephonically) during the Term. The purpose of such
meetings shall be to discuss the Services and each Party’s obligations under
this Agreement, including operational details, transitional matters, dispute
resolution and any other issues related to this Agreement. Such meetings will
take place at mutually agreed locations (including by teleconference) and may
include a reasonable number of additional representatives from either Party.

(g) Standard of the Provision of Services. WIN shall provide the Services in a
manner and at a level as more particularly described in Section 8 of this
Agreement. WIN shall provide Services in accordance in all material respects
with all applicable Laws.

2. Term.

(a) The term of this Agreement shall commence on the date hereof and, unless
terminated earlier in accordance with Section 12, expire on the latest end date
specified in Exhibit 1 (the “Term”). Thereafter, if CSL desires and WIN agrees
to continue to perform any of the Services after the Term has expired, the
parties shall negotiate in good faith to determine an amount that compensates
WIN for all of its costs for such performance. However, should WIN fail to
complete performance of any billing and/or collection Service(s), including the
logical billing database separation, within the Term identified in Exhibit 1 for
such Service(s), and such failure does not result from the actions or inactions
of CSL or a force majeure event (as defined in Section 16 herein), the Term for
such incomplete Service(s) shall be extended to accommodate complete performance
without additional charge to CSL. The Services so performed by WIN after the
expiration of the Term shall continue to constitute Services under this
Agreement and be subject in all respects to the provisions of this Agreement for
the duration of the agreed-upon extension period.

(b) WIN shall (or shall cause its Affiliates to) provide each Service for the
period commencing on the date hereof and ending on the earlier to occur of
(i) the expiration of the Term, (ii) the Parties mutually agree in writing that
such Service is no longer required to be provided by WIN or its Affiliates, or
(iii) the date upon which the trigger event for termination occurs for such
Service as set forth in the Services Attachment, subject to earlier termination
of this Agreement or termination of all or a portion of the Services, as set
forth in Section 12 hereof.

 

3



--------------------------------------------------------------------------------

Notwithstanding the foregoing, CSL shall (and shall cause its Affiliates to) use
commercially reasonable efforts to transition the Services to another,
non-transitional provider as quickly as practicable or, as applicable, to cause
CSL and/or its Affiliates to provide the Services.

3. Consideration for Services. As consideration for the Services, CSL shall pay
to WIN the service fee for the Services as set forth in the Services Attachment
and for all out-of-pocket costs and expenses from third parties actually
incurred by WIN in the provision of the Services that are explicitly set forth
in the applicable Services Attachment or otherwise approved in writing
(including by electronic mail) by CSL’s Transition Representative or Service
Representatives prior to WIN incurring such out-of-pocket expense; provided,
however, WIN shall be excused from performance for Services to the extent WIN’s
performance is delayed as a result of CSL’s pre-approval process for third-party
costs and expenses (the “Service Fee”).

4. Terms of Payment.

(a) Not later than thirty (30) calendar days following the end of each calendar
month during the Term, WIN shall submit to CSL in writing an invoice setting out
in reasonable detail each Service performed by WIN during the preceding month
and the related Service Fee. CSL shall pay the amount shown on each such invoice
no later than thirty (30) calendar days after receipt of such invoice; payment
shall be made without withholding or deduction of any kind. If such amount is
not received by WIN within such 30-day period, CSL shall also pay WIN interest
from and after the last day of such 30-day period following receipt of such
invoice, at a rate per annum equal to the prime lender rate as reported on the
last day of the calendar month in respect of such invoice by the Wall Street
Journal.

(b) Any transition, excise, sales, use or similar tax charged to, assessed on or
incurred by the rendering of the Services shall be split equally between WIN, on
the one hand, and CSL, on the other hand, and CSL’s share shall be paid to WIN
in addition to the Service Fees; provided, however, WIN shall be solely
responsible for its own income taxes.

(c) Should CSL dispute in good faith any portion or the entire amount due on any
invoice or require any adjustment to an invoiced amount, CSL shall promptly
notify WIN in writing of the nature and basis of the dispute and/or adjustment
within fifteen (15) business days after CSL’s receipt of such invoice. If CSL
fails to notify WIN within such 15-day period, the invoiced amount shall be
deemed to be accurate and correct and shall not be subject to dispute or contest
by CSL or any Affiliate thereof. In the event CSL timely delivers notice of a
dispute and/or adjustment, the Parties shall use their reasonable best efforts
to resolve such matter within thirty (30) calendar days. WIN shall reimburse CSL
within fifteen (15) business days following, as applicable (i) agreement by the
Parties of any excess payment made by CSL in respect of Services, or
(ii) resolution of any disputed amounts paid in excess of the amount of the
costs of such Services, in either case, with interest from and after the date
payment was made by CSL through, but excluding, the date of reimbursement by
WIN, at the rate per annum equal to the prime lender rate as reported on the
last day of the calendar month in respect of the applicable invoice by the Wall
Street Journal.

(d) WIN and CSL agree to remit payments to each other in accordance with the
terms and conditions set forth in the Billing and Remittance Agreement between
the Parties.

 

4



--------------------------------------------------------------------------------

5. Method of Payment. All amounts payable by CSL hereunder shall be remitted to
WIN in United States dollars to a bank to be designated in the invoice or
otherwise in writing by WIN, unless otherwise provided for and agreed upon in
writing by the Parties.

6. Accounting Records and Documents.

(a) WIN or its Affiliates shall be responsible for maintaining full and accurate
accounts and records of all Services rendered pursuant to this Agreement and
such additional information as CSL may reasonably request for purposes of their
internal bookkeeping, accounting, operations and management. WIN shall maintain
its accounts and records in accordance with past practice; provided, that, to
the extent full and accurate information is not relied upon by WIN in the
ordinary course of business with respect to any particular item, unit or
market/sub-market, WIN shall maintain such accounts and records on the basis of
appropriate and reasonable allocations. WIN shall keep such accounts and records
available, during all reasonable business hours during the Term of this
Agreement, at its principal offices, or at such other location as required by
applicable Laws, for audit, inspection and copying by CSL and Persons, upon
reasonable notice, authorized by them or any governmental agency having
jurisdiction over CSL; provided, that, the costs or expenses incurred by CSL or
WIN for any such audit, inspection or copying shall be the sole responsibility
of CSL.

(b) At any time during the Term of this Agreement, CSL, or its authorized
independent auditors or counsel, shall have the right to inspect and audit WIN’s
accounts, books and records relating to the Services upon five (5) business days
prior written notice during regular business hours and without undue disruption
of the normal operations of WIN.

(c) All information CSL, its Affiliates and its other authorized Persons gain
access to pursuant to this Section 6 shall be subject to the terms of the
confidentiality provisions set forth in Section 13 of this Agreement.

7. Consents.

(a) If any consent or approval of, or notice to, any third party is required to
implement the terms of this Agreement (“Third Party Consent”), CSL and WIN shall
each use their respective reasonable endeavors to obtain any Third Party Consent
as soon as reasonably practicable, each at the cost of CSL. If any such Third
Party Consent is refused or not obtained within three (3) months after the
Distribution Date, the Parties shall co-operate in good faith to agree and
implement reasonable alternative arrangements which achieve the same commercial
effect as that contemplated by this Agreement.

(b) If either Party so requests, the other Party shall provide all reasonable
assistance in obtaining any Third Party Consent and neither Party will
unreasonably do or omit to do anything which would cause any relevant third
party to refuse to grant or to terminate or revoke any Third Party Consent.

8. Performance Standards. In providing the Services to CSL under this Agreement,
WIN shall (and shall cause its Affiliates to) provide the Services in a timely
and professional manner generally consistent with the past practices of WIN and
its Affiliates in providing the same or similar Services to the CSL Business
prior to the execution of the Distribution Agreement and in conformance in all
material respects with any service levels set forth in the applicable Services
Attachment. For purposes of clarity, the Parties agree that the

 

5



--------------------------------------------------------------------------------

measure of such past performance shall be, except as otherwise agreed in writing
by the Parties, that WIN shall provide each of the Services in substantially the
same manner and with substantially the same level of care and service as the
manner and the level of care and service with which such Service was provided
during 2014.

9. No Representations or Warranties. WIN MAKES NO EXPRESS OR IMPLIED WARRANTY
WITH RESPECT TO THE TRANSITION SERVICES, AT LAW OR IN EQUITY, INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, AND ANY AND ALL REPRESENTATIONS OR WARRANTIES ARE HEREBY EXPRESSLY
DISCLAIMED.

10. Status of Employees and Facilities; Proprietary Rights.

(a) Whenever WIN utilizes its (or its Affiliates’) employees to perform the
Services for CSL pursuant to this Agreement, such employees shall at all times
remain subject to the direction and control of WIN (or its Affiliates), and CSL
shall have no liability to such Persons for their welfare, salaries, fringe
benefits, legally required employer contributions and tax obligations by virtue
of the relationships established under this Agreement. WIN shall have complete
discretion to supervise and manage such employees and any third-party
contractors providing the Services on behalf of WIN, and WIN is not required to
continue employment for any specific individual personnel of WIN or its
Affiliates or to maintain engagements with specific third-party contractors. No
equipment or facility of WIN used in performing the Services for or subject to
use by CSL shall be deemed to be transferred, assigned, conveyed or leased by
such performance or use. WIN shall maintain appropriate security, maintenance
and insurance coverage on such equipment or facility.

(b) Except as set forth in the Services Attachment, to the extent WIN or its
Affiliates use any proprietary intellectual property rights owned by or licensed
to WIN or its Affiliates in providing the Services, such proprietary
intellectual property rights and any derivative works thereof, or modifications
or improvements thereto, conceived or created as part of the provision of
Services (“Improvements”) will, as between the Parties, remain the sole property
of WIN or its Affiliate, as applicable, unless any such Improvement was created
for CSL pursuant to a certain Service. If any Improvement is created for CSL
pursuant to a certain Service or other proprietary intellectual property rights
are created specifically for CSL pursuant to Services provided under the
Services Attachment (a “CSL Specific Improvement”), such CSL Specific
Improvement shall be owned by CSL. The applicable Party will and hereby does
assign to the applicable owner designated above, and agrees to assign
automatically in the future upon first recordation in a tangible medium or first
reduction to practice, all of such Party’s right, title and interest in and to
all Improvements, if any. All rights not expressly granted herein are reserved.

11. Indemnification.

(a) From and after the date of this Agreement, WIN shall indemnify, defend and
hold harmless the CSL Indemnified Parties from and against all Liabilities
asserted against, imposed upon or incurred by the CSL Indemnified Parties
resulting from, arising out of, based upon or otherwise in respect of any third
party claim arising out of the gross negligence or willful misconduct of WIN in
the performance of its obligations under this Agreement, except to the extent
any such Liabilities arise out of or result from the gross negligence or willful
misconduct of CSL.

 

6



--------------------------------------------------------------------------------

(b) From and after the date of this Agreement, CSL shall indemnify, defend and
hold harmless the WIN Indemnified Parties from and against all Liabilities
asserted against, imposed upon or incurred by the WIN Indemnified Parties
resulting from, arising out of, based upon or otherwise in respect of any third
party claim arising out of the gross negligence or willful misconduct of CSL in
the performance of its obligations under this Agreement, except to the extent
any such Liabilities arise out of or result from the gross negligence or willful
misconduct of WIN.

(c) In the event WIN (or any WIN Indemnified Party) or CSL (or any CSL
Indemnified Party) shall have a claim for indemnity against the other party
under the terms of this Agreement, the parties shall follow the procedures set
forth in Article VII of the Distribution Agreement as if fully set forth herein.

(d) Independent of, severable from, and to be enforced independently of any
other enforceable or unenforceable provision of this Agreement, NO PARTY WILL BE
LIABLE TO ANY OTHER PARTY (NOR TO ANY PERSON CLAIMING RIGHTS DERIVED FROM ANY
OTHER PARTY’S RIGHTS) FOR PUNITIVE, EXEMPLARY, SPECIAL, CONSEQUENTIAL OR
INDIRECT DAMAGES OF ANY KIND, INCLUDING, BUT NOT LIMITED TO, ANY LOSS OF USE,
LOSS OF BUSINESS, LOSS OF PROFIT OR LOSS OF GOODWILL. Further, indemnification
shall be limited to actual damages which in no event shall exceed the total
amount of compensation payable to WIN hereunder.

(e) Except as otherwise provided in this Section 11, WIN’s sole responsibility
to CSL for errors or omissions in providing the Services shall be to re-perform
such Services promptly and properly in a diligent manner, at no additional cost
or expense; provided, however, that each Party shall use reasonable best efforts
to detect any such errors or omissions and promptly advise the other Party of
any such error or omission of which it becomes aware.

12. Termination.

(a) This Agreement may be terminated prior to expiration of the Term in
accordance with the following:

(i) upon the mutual written agreement of the Parties;

(ii) by either WIN, on the one hand, or CSL, on the other hand, (i) for material
breach of any of the terms hereof by WIN or by CSL, respectively, if such breach
is curable within thirty (30) days and such breach shall not have been cured
within thirty (30) calendar days after written notice of breach is delivered to
the defaulting Party and (ii) if such breach is not curable within thirty
(30) days, such breach shall not have been addressed by the defaulting Party
through a good faith plan to cure such breach;

(iii) CSL shall fail to pay for Services in accordance with the terms of this
Agreement (and such payment is not disputed by CSL in good faith in accordance
with Section 4(c) hereof) and such breach is not cured within fifteen
(15) calendar days after written notice of breach is delivered to CSL, including
by electronic mail to CSL’s Transition Representative; or

 

7



--------------------------------------------------------------------------------

(iv) by either WIN, on the one hand, or CSL, on the other hand, upon written
notice to WIN, on the one hand, or CSL, on the other hand, if the other Party
files a proceeding in bankruptcy, receivership, rehabilitation or
reorganization, or for composition, liquidation or dissolution or for similar
relief, or there is a filing against such person of any such proceeding which is
not dismissed within sixty (60) calendar days after the filing thereof.

(b) In addition, this Agreement may be terminated solely with respect to any one
or more Service(s) or additional service(s) provided hereunder prior to the
expiration of the Term in accordance with the following:

(i) If CSL desires to terminate a Service, CSL shall complete a Service
Termination Request Form, substantially in the form attached hereto as Exhibit
2. In completing the Service Termination Request Form, CSL shall refer to the
Service it wishes to terminate (the “Terminated Service”) as it is specifically
named in the Services Attachment or Transition Plan, as applicable.

(ii) Unless otherwise set forth on the Service Termination Request Form, WIN
shall cease such Terminated Service(s) or additional service(s) as soon as
practicable after WIN’s receipt of the Service Termination Request Form, but in
no event later than thirty (30) calendar days after WIN has received such
written notification from CSL.

(iii) If a Service is terminated, the Services Attachment and/or Transition Plan
shall be updated, as applicable, to reflect such termination.

(c) Immediately following expiration or termination of this Agreement, each
Party shall return to the other Party (and make no further use of) all
proprietary information of the other Party in each Party’s possession or
control, including, in the case of CSL, any WIN Confidential Information and, in
the case of WIN, any CSL Confidential Information. Likewise, except as necessary
to comply with applicable law, within thirty (30) days following any such
termination or expiration, each Party shall return to the other Party (and make
no further use of) all copies of all proprietary information of the other Party
in each Party’s possession or control, including, in the case of CSL, any WIN
Confidential Information and, in the case of WIN, any CSL Confidential
Information.

13. Confidentiality. Each Party acknowledges that during the course of providing
Services hereunder, or in the course of receiving Services hereunder, the other
Party may disclose to it certain confidential information. Each Party agrees to
use such confidential information only for the purposes for which it was
disclosed and in accordance with the terms and conditions set forth in
Section 8.2 of the Distribution Agreement and the obligations hereunder shall
survive until the earlier of (i) five (5) years after the date of final
disclosure of confidential information hereunder or (ii) so long as may be
required by Law.

14. Independent Contractor Status. Each Party shall be deemed to be an
independent contractor to the other Party. Nothing contained in this Agreement
shall create or be deemed to create an employment, agency, joint venture or
partnership relationship between WIN and CSL. The terms of this Agreement are
not intended to cause any of the Parties and their Affiliates to become a joint
employer for any purpose. Each of the Parties agrees that the provisions of this
Agreement as a whole are not intended to, and do not, constitute control of the
other Party (or any Affiliates thereof) or provide it with the ability to
control such other Party (or any Affiliates thereof), and each Party expressly
disclaims any right or power under this Agreement to exercise any power
whatsoever over the management or policies of the other Party (or any Affiliates
thereof). Nothing in this Agreement shall oblige either Party to act in breach
of the requirements of any Law applicable to it, including securities and
telecommunications laws,

 

8



--------------------------------------------------------------------------------

written policy statements of securities commissions, telecommunications and
other regulatory authorities, and the by-laws, rules, regulations and written
policy statements of relevant securities and self-regulatory organizations.

15. Governing Law. THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO THE CHOICE
OF LAW PROVISIONS THEREOF).

16. Force Majeure. Neither Party shall be held liable for any delay or failure
in performance of any part of this Agreement (other than outstanding payment
obligations hereunder) from acts of God, acts of civil or military authority,
embargoes, epidemics, war, terrorist acts, riots, insurrections, fires,
explosions, earthquakes, nuclear accidents, floods, strikes, and power
blackouts. Upon the occurrence of a condition described in this Section 16, the
Party whose performance is prevented shall give written notice to the other
Party and the Parties shall promptly confer, in good faith, to agree upon
equitable, reasonable action to minimize the impact, on both Parties, of such
conditions.

17. Dispute Resolution Procedures.

(a) Other than such disputed matters addressed by Section 4(c), if a dispute
arises between the Parties with respect to the terms and conditions of this
Agreement, a Party’s performance of its obligations hereunder, or any matter
relating to the Services (“Dispute”), the Parties agree to use and follow this
dispute resolution procedure described in this Section 17 prior to initiating
any judicial action.

(b) Claims Procedure. If a Party shall have a Dispute, such Party shall provide
written notice to the other Party in accordance with the provisions of
Section 19 of this Agreement, in the form of a claim identifying the nature of
the Dispute in sufficient detail to describe the basis for the claim (a “Dispute
Notice”). Upon receipt of the Dispute Notice, the other Party shall have five
(5) calendar days to provide a written response to the Dispute Notice (the
“Response”). The Party providing the Dispute Notice shall have an additional
five (5) calendar days following its receipt of the Response to accept the
proposed resolution or to request implementation of the procedure set forth in
Section 17(c) below (the “Escalation Procedure”). Failure to comply with the
time limitations set forth in this Section 17 may result in the implementation
of the Escalation Procedures.

(c) Escalation Procedure. At the written request of a Party involved in the
Dispute and in compliance with Section 17(b), each Party shall appoint a
knowledgeable, responsible representative to negotiate in good faith to resolve
such Dispute (the “Representatives”). The Parties intend that the
Representatives shall be empowered to decide the issues presented in any
Dispute. The Representatives will attempt to resolve the Dispute within five
(5) business days of receiving the written request. If the Dispute cannot be
resolved within that time period, then the Parties may resort to judicial action
or other remedies. During the time period of any Dispute, each Party shall
continue to perform its respective obligations under this Agreement (except in
the event CSL fails to pay amounts due in accordance with Section 4 hereunder).

 

9



--------------------------------------------------------------------------------

18. Amendments; Waivers. No alteration, modification or change of this
Agreement, including the Services set forth on the Services Attachment, shall be
valid except by an agreement in writing executed by the Parties. Except as
otherwise expressly set forth herein, no failure or delay by any Party in
exercising any right, power or privilege hereunder (and no course of dealing
between or among any of the Parties) shall operate as a waiver of any such
right, power or privilege. No waiver of any default on any one occasion shall
constitute a waiver of any subsequent or other default. No single or partial
exercise of any such right, power or privilege shall preclude the further or
full exercise thereof

19. Notices. All notices, demands and requests required or permitted to be given
under the provisions of this Agreement shall be (i) in writing, (ii) sent by
facsimile (with receipt personally confirmed by telephone), delivered by
personal delivery, or sent by commercial delivery service or certified mail,
return receipt requested, (iii) deemed to have been given on the date telecopied
with receipt confirmed, the date of personal delivery, or the date set forth in
the records of the delivery service or on the return receipt, and (iv) addressed
as follows:

If to WIN:

Windstream Services, LLC

4001 Rodney Parham Rd.

Little Rock, AR 72212

Attn: General Counsel

Fax No.: 501-748-7400

If to CSL:

CSL National, LP

10802 Executive Center Drive

Benton Building Suite 300

Little Rock, AR 72211

Attn: General Counsel

or to any other or additional persons and addresses as the Parties may from time
to time designate in a writing delivered in accordance with this Section 19.

20. Assignment; Benefit and Binding Effect. No Party may assign this Agreement
without the prior written consent of each of the other Party; provided, however,
WIN, without the consent of CSL, may assign this Agreement to any Affiliate of
WIN, and CSL may, without the consent of WIN, assign this Agreement to any
Affiliate of CSL, but none of the assignments described in this sentence shall
relieve the assignor of its obligations hereunder and, provided further, that
any Party may make a collateral assignment of its rights hereunder for the
benefit of its lenders. This Agreement shall be binding upon and shall inure to
the benefit of the Parties and their respective successors and permitted
assigns. The provisions of this Agreement shall be for the exclusive benefit of
the Parties (and their successors and permitted assigns) and shall not be for
the benefit of any other Person.

21. Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance shall be invalid or unenforceable to any extent,
the remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected thereby and shall be enforced to
the greatest extent permitted by Law. Upon such determination that any term or
other provision is invalid or unenforceable, the Parties shall

 

10



--------------------------------------------------------------------------------

negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the greatest extent
possible.

22. Entire Agreement. The Distribution Agreement, this Agreement, the Billing
and Remittance Agreement, and the Schedules and Exhibits hereto and thereto
collectively represent the entire understanding and agreement of the Parties
with respect to the subject matter of this Agreement. Each Party hereby
represents, acknowledges and agrees that it has not relied on any
representation, warranty, covenant, understanding, agreement, written or oral,
discussion, or negotiation not expressly contained herein or in the Distribution
Agreement in entering into this Agreement.

23. Captions. The captions contained in this Agreement are for reference
purposes only and are not part of this Agreement.

24. Counterparts. This Agreement may be signed in counterparts with the same
effect as if the signature on each counterpart were upon the same instrument.

25. Specific Performance. The Parties acknowledge that monetary damages may not
be an adequate remedy for violations of this Agreement and that any Party may,
in its sole discretion and in addition to all other rights and remedies
available in law or in equity, to the extent permitted hereunder, apply for
specific performance or injunctive or other relief with a court of competent
jurisdiction as such court may deem just and proper in order to enforce this
Agreement or to prevent violation hereof and, to the extent permitted by
applicable Law, each Party waives any objection to the imposition of such
relief.

26. Remedies Cumulative. All rights, powers and remedies provided under this
Agreement or otherwise available in respect hereof at law or in equity shall, be
cumulative and not alternative, and the exercise or beginning of the exercise of
any right, power or remedy thereof by a Party shall not preclude the
simultaneous or later exercise of any other such right, power or remedy by such
Party.

27. Fees and Expenses. Except as otherwise provided in this Agreement and the
Exhibit hereto, each Party shall pay its own expenses incurred in connection
with the authorization, preparation, execution, and performance of this
Agreement, including all fees and expenses of counsel, accountants, agents, and
representatives, and each Party shall be responsible for all fees or commissions
payable to any finder, broker, advisor, or similar Person retained by or on
behalf of such Party.

28. Survival. The provisions of Sections 4, 8 through 28, 30 and 31 shall
survive the expiration or earlier termination of this Agreement.

29. General Cooperation. Subject to the terms and conditions set forth in this
Agreement, WIN’s obligations under this Agreement shall be conditioned on CSL
using all commercially reasonable efforts to provide information and
documentation sufficient for WIN to perform the Services as they were performed
prior to the date of this Agreement, and make available, as reasonably requested
by WIN, sufficient resources and timely decisions, approvals and acceptances in
order that WIN accomplish its obligations under this Agreement in a timely and
efficient manner.

 

11



--------------------------------------------------------------------------------

30. Controlling Provisions. If there is any conflict or inconsistency between
the terms and conditions set forth in the main body of this Agreement and the
Services Attachment, the provisions of the Services Attachment shall control
with respect to the rights and obligations of the Parties regarding the
Services. If there is any conflict or inconsistency between the terms and
conditions of this Agreement and the Distribution Agreement, the provisions of
this Agreement shall control solely with respect to the rights and obligations
of the Parties regarding the Services.

31. No Set-Off. The obligations under this Agreement shall not be subject to
set-off for non-performance or any monetary or non-monetary claim by any Party
or any of their respective Affiliates under any other agreement between the
Parties or any of their respective Affiliates.

32. Parties in Interest. Other than Persons entitled to receive indemnification
under Section 10, nothing in this Agreement, express or implied, is intended to
confer on any Person other than the Parties and their respective successors and
permitted assigns any rights or remedies under or by virtue of this Services
Agreement. Each CSL Indemnified Party other than CSL, and each WIN Indemnified
Party other than WIN, is an express, third-party beneficiary of Section 11.

33. Data Protection. Each Party shall comply with its obligations under all
applicable data protection laws in respect of the Services to be provided under
this Agreement. Each Party agrees in respect of any such personal data supplied
to it by the other Party that it shall: (a) only act on instructions from the
other Party regarding the processing of such personal data under this Agreement
and shall ensure that appropriate technical and organizational measures shall be
taken against unauthorized or unlawful processing of the personal data and
against accidental loss or destruction of, or damage to, the personal data; and
(b) comply with any reasonable request made by the other Party to ensure
compliance with the measures contained in this Section.

34. Further Assurances. Each Party shall perform all other acts and execute and
deliver all other documents as may be necessary to secure all necessary
authorizations and approvals of this Agreement by all applicable governmental
bodies in the United States of America, and as otherwise may be required to give
effect to the terms and conditions of this Agreement.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf on the day and year first above written.

 

CSL NATIONAL, LP By: CSL NATIONAL GP, LLC, its general partner By:

/s/ Kenneth A. Gunderman

Name: Kenneth A. Gunderman Title: President & CEO

 

WINDSTREAM SERVICES, LLC By:

/s/ Tony Thomas

Name: Tony Thomas Title: President & CEO

Signature Page to Transition Services Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

SERVICES ATTACHMENT – SUMMARY SERVICES DESCRIPTION

 

Business
Function
Category

  

Business Area

  

Service

Description

  

Term

  

Detailed Service Description

Billing - Payment Assurance    Consumer CLEC    Billing - Payment Processing:
Receivables/ Cash Collections (pAptis only)    18 months    Following its
existing processes, WIN shall provide to TAS processing of payments through lock
box, E-Pay, IVR, Recurring, etc. Existing vendor SLAs will apply to TAS. No
special reporting will be provided. Billing - Payment Assurance    Consumer CLEC
   Billing Payment Processing : Payment investigation (pAptis only)    18 months
   Following its existing processes, WIN shall provide to TAS Investigation of
misapplied payments. Vendor SLAs will apply to TAS. Financial Services -
Collections    Consumer CLEC    Treatment Collections – Inbound/ Outbound Calls
(pAptis only)    18 months    WIN shall provide to TAS Online collection support
to include Inbound/Outbound call support to customers. Financial Services -
Collections    Consumer CLEC    Treatment and Collections (pAptis only)   
18 months    WIN shall provide to TAS offline collections support including
preparation of customer lists for dunning/demand notifications, write off
balances, bankruptcies, and referral to 3rd Party Collections agency. Financial
Services - Collections    Consumer CLEC    Treatment Collections – Customer
Adjustments/ Refund Reviews (pAptis only)    18 months    WIN shall provide to
TAS customer adjustments & refund reviews. IT Infrastructure    Consumer CLEC   
Data Migration: Cutover Assistance, including PST files    30 days    Assistance
in planning, testing, and executing the cut-over from WIN to TAS applications at
exit including the following applications:
- File shares, PST files IT Infrastructure    Consumer CLEC    PC Programs,
Desktop Hardware and support    30 days   

WIN shall provide to TAS PC Programs and LAN support.

 

WIN shall provide to TAS desktop hardware, support, and image. Manage and
support all business applications installed on end user workstation to include
images, installs and supports tickets as required. Manage licensing, vendors and
configurations.

IT Infrastructure   

Consumer

CLEC

   Infrastructure: End User Migration    90 days    Provide ninety (90) days of
email forwarding IT Infrastructure    Consumer CLEC    Network and
Communication: LAN/WAN Data Service    120 days    Provide Local Area Network
(LAN) / Wide Area Network (WAN) data connectivity to the Richmond office as
required to access core business systems identified within this Schedule.
IT Infrastructure    Consumer CLEC    Network and Communication: IP Telephony   
120 days    Provide telephony services to individual users and manage MACs
(Moves/Adds/Changes) within the system as requested by TAS. WIN may charge back
to TAS any usage fees as long as they can be directly attributed to use of the
resources.

 

1



--------------------------------------------------------------------------------

EXHIBIT 1

SERVICES ATTACHMENT – SUMMARY SERVICES DESCRIPTION, CONT’D

 

Business
Function
Category

  

Business Area

  

Service
Description

  

Term

  

Detailed Service Description

Marketing    Consumer CLEC    Fulfillment (pAptis only)    90 days (on- demand)
   WIN shall provide to TAS fulfillment literature/collateral if needed.
Assuming TAS will provide direction regarding which specific pieces are
required. List of current pieces in use in ILEC markets is being provided for
TAS to review and aid that decision. Marketing Communications    Consumer CLEC
   Advertising Support (pAptis only)    90 days (on- demand)    WIN shall
provide to TAS advertising support to include: promotional mailers, email, bill
inserts/onserts, and newspaper ads. Media placement service will also be
available. Marketing    Consumer CLEC    Product Management/ Marketing Support
(pAptis only)    90 days (on- demand)    WIN shall provide to TAS Product
Management/Marketing support for all current products/services (directory
assistance, operator services, 3PV, TechHelp and PC Protect etc.) Sales   
Consumer CLEC    End of Life Equipment (pAptis only)    18 months    WIN shall
provide to TAS End of Life equipment support - processes and procedures as
provided to WIN’s customers today. SEC Financial Reporting    Finance and
Accounting    CSL Annual and Quarterly Filings    120 days    WIN shall provide
to CSL financial information and related footnote support, in a timely manner,
to facilitate CSL in the preparation of its Q1 2015 Form 10-Q filing. SEC
Financial Reporting    Finance and Accounting    Financial Information   
120 days    WIN shall provide to CSL financial information and related footnote
support for the period from April 1, 2015 to spin-date, in a timely manner, to
facilitate CSL in the preparation of its Q2 2015 Form 10-Q filing Training   
Consumer CLEC    Provide Financial Services training (pAptis only)    18 months
   WIN shall provide financial services training to TAS. HR    HR: Payroll   
Data Requirements    90 days (on- demand)    General interaction and support
from the WIN Payroll team to transition HR and pay-related data to the
HR/Payroll vendors

 

2



--------------------------------------------------------------------------------

EXHIBIT 2

SERVICES TERMINATION REQUEST FORM

 

 

Service Termination Request Form

 

 

 

        [Insert WIN Logo]

 

 

 

 

 

[Insert CSL Logo]

 

 

 

 

Requesting Company:

 

 

Date of Request:

 

 

Completed By:

 

 

Service to be Changed:

 

 

 

 

 

 

Requested Service Termination

 

    Item    
    #       Service

Service Provider

(Company)

Service Recipient
(Company) Estimated Cost Requested
Termination Date                 1                                 2            
                    3                                 4                        
        5                                 6                

 

 

 

Acknowledgements

Functional TSA Owner: [insert Receiving Functional Lead name]

X

Functional TSA Owner: [insert Providing Functional Lead name]

X

On Behalf of [insert NewCo name] On Behalf of [insert ParentCo name]       
Contract Manager: [insert CSL CM Name] Contract Manager: [insert WIN CM Name] X
X On Behalf of CSL National, LP On Behalf of Windstream Services, LLC

 